Cassoday, J.
The only question presented for consideration is whether the equitable mortgage executed by Nelson Dewey, as attorney in fact for his wife, Catherine A. Dewey, was a valid exercise of authority, and binding in law upon the wife. There are three phases of the question presented:
1. Assuming that the loan was for a legitimate purpose, it is claimed that it could only be made, and the mortgage only be given, by the joint action of the four persons named in the power of attorney. The first part of the power names four persons, including Mr. Dewey, and is general to her “ said attorney and attorneys,” and also her “ said attorney or attorneys,” and extends to “ any and all lands and real estate . . . wherever the same may *257be situated or located, in the United States of America, or any of the said states, or anywhere else.” Following these general provisions, she thereby “ especially ” authorized and empowered her “said attorney, Nelson Dewey, or Jared C. Gregory, or either,” to act in relation to her residence and homestead in Madison. Following that special provision; the power continues: “ And generally hereby giving and granting unto my said attorney or attorneys, or either of them, full power and authority to do and perform jointly and severally, and without consultation with each other, all and every act and thing,” etc., “ with full power of substitution and revocation, to be exercised only by said attorney Nelson Dewey.” These general provisions manifestly gave full power to Mr. Dewey as to any and all lands wherever situated, and were not limited to the lands in Madison; for otherwise the distributive words and the disjunctives therein would have been superfluous, since he or Gregory had therein previously been expressly authorized to act alone as to the lands in Madison. We conclude that the equitable mortgage was not invalid by reason of being .executed' by Mr. Dewey alone, as such attorney in fact.
2. That portion of the consideration of the equitable mortgage which consisted of Barber’s agreement to pay and discharge the $400 note and mortgage executed in 1858, and held by the state, and which was in fact paid to the state by Barber, was manifestly for the use and benefit of Mrs. Dewey, since it relieved a portion of the lands Covered by the equitable mortgage from a corresponding burden. This is virtually conceded. To that extent, therefore, the mortgaged premises were not only legally bound, but in equity and good conscience ought to have been so bound.
3. The question recurs whether the equitable mortgage was a valid security for the repayment of the $1,100 cash actually advanced and loaned thereon. The powers con*258ferred by the instrument set forth in the foregoing statement by Mrs. Dewey were very sweeping. She thereby expressly authorized and empowered her said attorney in fact and law “ to mortgage for any purpose any and all lands and real estate” which she then owned, or might thereafter own, or have any interest or title of, in, or to wherever the same might be situated; “ and upon any such grant, bargain, sale, release, conveyance, quitclaim, renting, lease, letting, and mortgage,” for her, and in her name and stead, to execute, seal, and deliver “ all proper deeds, conveyances, contracts, leases, releases, mortgage deeds, notes . . . or other written instruments under seal or otherwise ; ” and her said attorney in fact was therein authorized and empowered “to borrow money” for her and in her name, etc. The power of attorney, as already indicated, seems to have been drawn with the view of giving to any one of her attorneys, and especially to Mr. Dewey, plenary power of disposing of and mortgaging any and all lands which Mrs. Dewey then owned, or the title to which might thereafter be put in her name. Mrs. Dewey testified and the court found, in effect, that she paid no consideration for the land covered by the equitable mortgage, and did not know that the title was in her at the time it was executed, nor until the complaint in this action was served upon her. As she knew nothing about the transaction of giving the equitable mortgage, she of course knew nothing as to what Mr. Dewey did with the $1,100 in cash which he received from Barber as a part of the consideration for that mortgage. He may possibly have used it for her benefit, or the benefit of some of her property. There is no evidence of any collusion between him and Barber. At all events, the transaction appears to have been in good faith, so far as Barber was concerned. It could not be expected that Barber should control the application of the money after it was received bv Mr. Dewey. If the latter had the authority *259to borrow tbe money as be did, then be bad tbe right, as against Barber, to control tbe' money after he got it. True, tbe $1,500 npte was signed by Mr. Dewey personally, but it is virtually confessed that $400 of tbe amount was to relieve tbe land from a mortgage then upon it, and hence for tbe benefit of Mrs. Dewey’s property. Tbe balance may have been also used for tbe benefit of herself or property without any knowledge on her part of tbe fact. The case seems to be clearly distinguishable from any in this court cited by counsel. In view of tbe sweeping language of tbe power of attorney, we must bold that Mr. Dewey was authorized to execute tbe equitable mortgage as be did.
By the Court.—The judgment of the circuit court is affirmed.